Blandeord, Justice.
The defendants in error brought their action upon a promissory note against the plaintiff in error, in which they alleged that they were assignees and receivers of the Citizens’ Bank. The defendant pleaded, first, nul tiel corporation. Second, set-off, in which plea of set-off it was alleged, “that said plaintiffs ax*e justly indebted to him in the sum of $239.63, for money originally deposited in said Citizens’ Bank by Brumby & Bro., Cleaton & Johnson and Joseph Kerwood, all of which is evidenced by the books of said bank, of which bank plaintiffs are assignees and receivers. Said parties, depositors as aforesaid, for a valuable consideration, some time after the assignment made by said bank, did transfer, sell a.nd assign their several claims unto defendant, before the bringing of any action *559against him by plaintiffs.” These pleas were demurred to by the plaintiffs, the demuirer was sustained and the pleas stricken by the court, and this is excepted to and error assigned thereon.
The demurrer was properly sustained to both pleas. The plea of nul tiel corporation had nothing to rest upon; first, because the action was brought upon a negotiable instrument by Hill and Thomson, who alleged thát they were assignees, etc., and these words were surplusage, words merely of description; and further by the acts of 1870 and 1872, the Citizens’ Bank was duly incorporated and chartered.
The demurrer to the set-off was properly sustained; it nowhere alleged that Hill and Thomson were assignees with notice, or that they were not tona fide assignees without notice. Code, §2244, is decisive of this question.
The judgment is affirmed.